EXHIBIT 99.1 THE STEAK N SHAKE COMPANY REPORTS FISCAL SECOND QUARTER 2009 RESULTS INDIANAPOLIS, April 24, 2009 /PRNewswire-FirstCall/ The Steak n Shake Company (NYSE: SNS) today announced its results for its second fiscal quarter 2009, which ended April 8, 2009. Fiscal Second Quarter 2009 Results Net earnings for the second quarter of fiscal year 2009 were $2.3 million, or $0.08 per diluted share, contrasted to a net loss of ($2.8 million), or ($0.10) per diluted share in the second quarter of fiscal year 2008.Quarterly same-store sales increased 2.4% due to anincrease in guest traffic of 7.8%, offset by a 5.4% contraction in the average guest check.Net sales decreased 0.7% from $189.3 million to $188.0 million in the current quarter because Steak n Shake operated 21 fewer company-owned restaurants following the closure and refranchising of certain units after the same period in the previous year. At the end of the second quarter, cash and cash equivalents stood at $35.0 million.The revolving line of credit and senior note balances totaled $29.0 million at the end of the quarter.Steak n Shake owns the land and buildings for 145 operating Steak n Shake restaurants and has an additional 31 properties for sale.In the current quarter, Steak n Shake operated 415 company-owned restaurants and a franchisee closed one restaurant, bringing the total number of franchised units to 74. Management's long-term goal is to sustain increases in customer traffic along with maximizing free cash flow to attain its ultimate objective, maximizing the per-share intrinsic value of the company. Fiscal Year Results (Year-to-date) Year-to-date net loss through the second quarter of fiscal year 2009 was ($1.2 million), or $(0.04) per diluted share, contrasted to a net loss of ($4.0 million), or ($0.14) per diluted share for the same period a year ago.Year–to-date same-store sales increased 0.9%.Net sales decreased 1.9% from $324.8 million to $318.7 million in the current year because Steak n Shake operated fewer company-owned restaurants following the closure and refranchising of certain units after the same period in the previous year. Annual Meeting of Shareholders The company plans to communicate the aforementioned information with shareholders today at its Annual Meeting of Shareholders at 1:30 p.m. E.S.T.The meeting will take place in the Vienna Ballroom at the Conrad Hotel, 50 West Washington Street, Indianapolis, Indiana. About Steak n Shake Steak n Shake, founded in 1934, is a classic American brand, serving premium burgers and milkshakes through its chain of 489 restaurants. Risks Associated with Forward-Looking Statements This news release may include “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws.These statements which may concern anticipated future results are based on current expectations and are subject to a number of risks and uncertainties that could cause actual results to differ markedly from those projected or discussed here.Steak n Shake cautions readers not to place undue reliance upon any such forward-looking statements, for actual results may differ materially from expectations.Steak n Shake does not undertake to publicly update or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized.Further information on the types of factors that could affect Steak n Shake and its business can be found in the company’s filings with the SEC. Contact: Duane Geiger (317) 633-4100 Condensed Consolidated Statements of Operations The Steak n Shake Company (Amounts in $000s except share and per share data) Sixteen Weeks Ended Twenty-Eight Weeks Ended April 8, April 9, April 8, April 9, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Net sales $ 187,975 $ 189,272 $ 318,694 $ 324,768 Franchise fees 1,054 1,215 2,012 2,115 Total revenues 189,029 190,487 320,706 326,883 Costs and Expenses: Cost of sales 45,611 47,447 77,642 80,131 Restaurant operating costs 101,526 104,039 176,208 179,849 General and administrative 10,799 14,072 19,444 24,490 Depreciation and amortization 9,537 10,455 16,929 18,113 Marketing 9,873 10,376 17,416 16,377 Interest 4,049 4,240 7,651 7,553 Rent 4,659 4,520 8,224 7,728 Pre-opening costs — 677 — 1,131 Asset impairments and provision for restaurant closing 741 — 917 — Loss (gain) on disposal of property 47 297 (12 ) 13 Other income, net (419 ) (524 ) (338 ) (975 ) Total costs and expenses 186,423 195,599 324,081 334,410 Earnings (Loss) Before Income Taxes 2,606 (5,112 ) (3,375 ) (7,527 ) Income Taxes 353 (2,302 ) (2,188 ) (3,530 ) Net Earnings (Loss) $ 2,253 $ (2,810 ) $ (1,187 ) $ (3,997 ) Basic Earnings (Loss) Per Common and Common Equivalent Share $ 0.08 $ (0.10 ) $ (0.04 ) $ (0.14 ) Diluted Earnings (Loss) Per Common and Common Equivalent Share $ 0.08 $ (0.10 ) $ (0.04 ) $ (0.14 ) Weighted Average Shares and Equivalents: Basic 28,478,365 28,269,538 28,402,685 28,221,692 Diluted 28,554,395 28,269,538 28,402,685 28,221,692 Condensed Consolidated Statements of Financial Position The Steak n Shake Company (Amounts in $000s except share and per share data) April 8, September 24, 2009 2008 (Unaudited) (Unaudited) Assets: Current Assets Cash and cash equivalents $ 35,010 $ 6,855 Receivables, net 6,110 15,622 Inventories 7,302 6,795 Deferred income taxes 2,902 3,260 Assets held for sale 21,055 25,395 Other current assets 4,581 3,009 Total current assets 76,960 60,936 Net property and equipment 413,045 432,690 Goodwill 14,503 14,503 Other intangible assets, net 1,660 1,765 Other assets 7,673 10,242 Total assets $ 513,841 $ 520,136 Liabilities and Shareholders' Equity: Current Liabilities Accounts payable $ 22,667 $ 25,302 Accrued expenses 31,515 31,685 Current portion of long-term debt 5,732 733 Line of credit 17,000 14,180 Current portion of obligations under leases 4,452 4,417 Total current liabilities 81,366 76,317 Deferred income taxes 3,599 2,209 Other long-term liabilities 6,657 7,439 Obligations under leases 131,634 134,809 Long-term debt 6,302 15,783 Commitments and Contingencies Shareholders' Equity: Common stock - $0.50 stated value, 50,000,000 shares authorized - shares issued: 30,332,839 15,166 15,166 Additional paid-in capital 128,779 128,526 Retained earnings 160,546 161,733 Treasury stock - at cost: 1,549,517 shares as of April 8, 2009; 1,760,531 shares as of September 24, 2008 (20,208 ) (21,846 ) Total shareholders' equity 284,283 283,579 Total liabilities and shareholders' equity $ 513,841 $ 520,136 Condensed Consolidated Statements of Cash Flows The Steak n Shake Company (Amounts in $000s) Twenty-Eight Weeks Ended April 8, April 9, 2009 2008 (Unaudited) (Unaudited) Operating Activities: Net loss $ (1,187 ) $ (3,997 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 16,929 18,113 Provision for deferred income taxes 1,748 257 Asset impairments and provision for restaurant closing 917 — Non-cash expense for stock-based compensation and deferred rent 1,942 1,584 (Gain) loss on disposal of property (12 ) 13 Changes in receivables and inventories 9,312 1,515 Changes in other assets (2,098 ) (2,354 ) Changes in accounts payable and accrued expenses (1,748 ) (1,244 ) Net cash provided by operating activities 25,803 13,887 Investing Activities: Additions of property and equipment (2,612 ) (23,858 ) Proceeds from property and equipment disposals 6,590 9,872 Net cash provided by (used in) investing activities 3,978 (13,986 ) Financing Activities: Net proceeds from line of credit facility 2,820 2,355 Principal payments on long-term debt (4,482 ) (1,055 ) Proceeds from equipment and property sale-leasebacks 2,005 — Principal payments on direct financing lease obligations (2,407 ) (2,272 ) Proceeds from exercise of stock options — 140 Excess tax benefits from stock-based awards — 10 Repurchase of employee shares for tax withholding (128 ) — Proceeds from employee stock purchase plan 566 1,004 Net cash (used in) provided by financing activities (1,626 ) 182 Increase in Cash and Cash Equivalents 28,155 83 Cash and Cash Equivalents at Beginning of Period 6,855 1,497 Cash and Cash Equivalents at End of Period $ 35,010 $ 1,580
